Exhibit 10.4

 

EARTHLINK, INC.

 

Retention Incentive Award Agreement

 

Stated Dollar Value of Retention Incentive Award

Granted Hereunder:  $2,200,000

 

THIS RETENTION INCENTIVE AWARD AGREEMENT (this “Agreement”) dated as of the 17th
day of February, 2009, between EarthLink, Inc., a Delaware corporation (the
“Company”), and Rolla P. Huff (the “Participant”) is a stand-alone incentive
award that is made outside of but subject by this reference to the provisions of
the Company’s 2006 Equity and Cash Incentive Plan (the “Plan”), a copy of which
is attached hereto.  All terms used herein that are defined in the Plan have the
same meaning given them in the Plan, except that the term “Change in Control
Event” shall have the meaning given it in the Employment Agreement dated
December 30, 2008 between the Participant and the Company (the “Employment
Agreement”).

 


1.                                       GRANT OF INCENTIVE AWARD.  PURSUANT TO
THE PLAN, THE COMPANY, ON FEBRUARY 3 2009 (THE “DATE OF GRANT”), GRANTED TO THE
PARTICIPANT AN INCENTIVE AWARD (AS DEFINED IN THE PLAN) WITH A STATED DOLLAR
VALUE OF $2,200,000 (THIS “AWARD”).  SUBJECT TO THE TERMS AND CONDITIONS OF THE
PLAN, THIS AWARD REPRESENTS AN UNSECURED PROMISE OF THE COMPANY TO PAY, AND THE
RIGHT OF THE PARTICIPANT TO RECEIVE, UP TO $2,200,000, PAYABLE IN CASH, SHARES
OF THE COMMON STOCK OF THE COMPANY OR A COMBINATION THEREOF, AT THE TIME AND ON
THE TERMS AND CONDITIONS SET FORTH HEREIN.  AS THE HOLDER OF THE AWARD, THE
PARTICIPANT HAS ONLY THE RIGHTS OF A GENERAL UNSECURED CREDITOR OF THE COMPANY.


 


2.                                       TERMS AND CONDITIONS.  THIS AWARD IS
SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:


 


(A)                                  VESTING OF AWARD.


 


(I)                                     IN GENERAL.


 

(A)                              THIS AWARD SHALL BECOME EARNED AND PAYABLE AS
TO FIFTY PERCENT (50%) OF ITS STATED DOLLAR VALUE AS OF THE END OF 2009,
PROVIDED THE PARTICIPANT HAS BEEN CONTINUOUSLY EMPLOYED BY, OR PROVIDING
SERVICES TO, THE COMPANY OR AN AFFILIATE FROM THE DATE OF GRANT THROUGH THE END
OF 2009.

 

(B)                                THE REMAINING FIFTY PERCENT (50%) OF THE
STATED DOLLAR VALUE OF THE AWARD SHALL BECOME EARNED AND PAYABLE IN FULL AS OF
THE END OF 2010, PROVIDED THE PARTICIPANT HAS BEEN CONTINUOUSLY EMPLOYED BY, OR
PROVIDING SERVICES TO, THE COMPANY OR AN AFFILIATE FROM THE DATE OF GRANT
THROUGH THE END OF 2010.


 


(II)                                  TERMINATION OF EMPLOYMENT ON OR AFTER A
CHANGE IN CONTROL EVENT.


 

(A)                              NOTWITHSTANDING THE FOREGOING, IF AT ANY TIME
ON OR AFTER A CHANGE IN CONTROL EVENT THE PARTICIPANT’S EMPLOYMENT IS TERMINATED
(1) BY THE

 

--------------------------------------------------------------------------------


 

COMPANY OR AN AFFILIATE FOR ANY REASON OTHER THAN CAUSE AND OTHER THAN ON
ACCOUNT OF “TOTAL DISABILITY” (AS SUCH TERM IS DEFINED IN THE EMPLOYMENT
AGREEMENT) OR DEATH OR (2) BY THE PARTICIPANT FOR “GOOD REASON” (AS SUCH TERM IS
DEFINED IN THE EMPLOYMENT AGREEMENT), THEN, TO THE EXTENT THE OUTSTANDING AWARD
HAS NOT BECOME EARNED AND PAYABLE IN FULL, ONE HUNDRED PERCENT (100%) OF THE
REMAINING STATED DOLLAR VALUE OF THE OUTSTANDING AWARD SHALL BECOME EARNED AND
PAYABLE IN FULL AS OF THE END OF THE YEAR IN WHICH OCCURS THE TERMINATION OF THE
PARTICIPANT’S EMPLOYMENT.

 


(III)                               TERMINATION OF EMPLOYMENT OTHER THAN ON OR
AFTER A CHANGE IN CONTROL EVENT.


 

(A)                              NOTWITHSTANDING THE FOREGOING, IF AT ANY TIME
BEFORE A CHANGE IN CONTROL EVENT AND DURING 2009, THE PARTICIPANT’S EMPLOYMENT
IS TERMINATED (1) BY THE COMPANY OR AN AFFILIATE FOR ANY REASON OTHER THAN CAUSE
AND OTHER THAN ON ACCOUNT OF TOTAL DISABILITY OR DEATH OR (2) BY THE PARTICIPANT
FOR GOOD REASON, THE AWARD SHALL BECOME EARNED AND PAYABLE, AS OF THE END OF
2009, WITH RESPECT TO THAT PERCENTAGE OF ITS STATED DOLLAR VALUE THAT EQUALS
FIFTY PERCENT (50%) MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH EQUALS THE
NUMBER OF FULL OR PARTIAL MONTHS OF 2009 DURING WHICH THE PARTICIPANT REMAINED
CONTINUOUSLY EMPLOYED BY, OR PROVIDING SERVICES TO, THE COMPANY OR AN AFFILIATE
AND THE DENOMINATOR OF WHICH IS TWELVE (12). NOTWITHSTANDING THE IMMEDIATELY
PRECEDING SENTENCE, HOWEVER, IF THE PARTICIPANT’S EMPLOYMENT IS TERMINATED
(1) BY THE COMPANY OR AN AFFILIATE FOR ANY REASON OTHER THAN CAUSE AND OTHER
THAN ON ACCOUNT OF TOTAL DISABILITY OR DEATH OR (2) BY THE PARTICIPANT FOR GOOD
REASON AND A CHANGE IN CONTROL EVENT OCCURS THEREAFTER AND BEFORE THE END OF
2009, ONE HUNDRED PERCENT (100%) OF THE REMAINING STATED DOLLAR VALUE OF THE
AWARD SHALL BECOME EARNED AND PAYABLE IN FULL AS OF THE END OF 2009.

 

(B)                                NOTWITHSTANDING THE FOREGOING, IF AT ANY TIME
BEFORE A CHANGE IN CONTROL EVENT AND DURING 2010, THE PARTICIPANT’S EMPLOYMENT
IS TERMINATED (1) BY THE COMPANY OR AN AFFILIATE FOR ANY REASON OTHER THAN CAUSE
AND OTHER THAN ON ACCOUNT OF TOTAL DISABILITY OR DEATH OR (2) BY THE PARTICIPANT
FOR GOOD REASON, THE AWARD SHALL BECOME EARNED AND PAYABLE, AS OF THE END OF
2010, WITH RESPECT TO THAT PERCENTAGE OF ITS STATED DOLLAR VALUE THAT EQUALS THE
REMAINING FIFTY PERCENT (50%) MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH
IS THE NUMBER OF FULL OR PARTIAL MONTHS OF 2010 DURING WHICH THE PARTICIPANT
REMAINED CONTINUOUSLY EMPLOYED BY, OR PROVIDING SERVICES TO, THE COMPANY OR AN
AFFILIATE AND THE DENOMINATOR OF WHICH IS TWELVE (12). NOTWITHSTANDING THE
IMMEDIATELY PRECEDING SENTENCE, HOWEVER, IF THE PARTICIPANT’S EMPLOYMENT IS
TERMINATED (1) BY THE COMPANY OR AN AFFILIATE FOR ANY REASON OTHER THAN CAUSE
AND OTHER THAN ON ACCOUNT OF TOTAL DISABILITY OR DEATH OR (2) BY THE PARTICIPANT
FOR GOOD REASON AND A CHANGE IN CONTROL EVENT OCCURS THEREAFTER AND BEFORE THE
END OF 2010, ONE HUNDRED PERCENT (100%) OF THE REMAINING STATED DOLLAR VALUE OF
THE AWARD SHALL BECOME EARNED AND PAYABLE IN FULL AS OF THE END OF 2010.

 

2

--------------------------------------------------------------------------------


 


(IV)                              VESTING DATE.  THE AWARD SHALL BE FORFEITABLE
UNTIL IT BECOMES EARNED AND PAYABLE AS DESCRIBED ABOVE.  EACH DATE UPON WHICH
THE AWARD OR ANY PORTION THEREOF BECOMES EARNED AND PAYABLE SHALL BE REFERRED TO
AS A “VESTING DATE” WITH RESPECT TO THE APPLICABLE STATED DOLLAR AMOUNT OF THE
AWARD.


 


(B)                                 SETTLEMENT OF AWARD.  SUBJECT TO THE TERMS
OF THIS SECTION 2 AND SECTIONS 3 AND 15 BELOW, THE COMPANY SHALL PAY TO THE
PARTICIPANT THE STATED DOLLAR VALUE OF THE AWARD THAT HAS BECOME EARNED AND
PAYABLE UNDER SECTION 2(A) ABOVE AS THE COMPANY MAY DETERMINE WITHIN THE 90 DAYS
FOLLOWING THE APPLICABLE VESTING DATE.  PAYMENT SHALL BE MADE IN A SINGLE LUMP
SUM IN CASH, SHARES OF COMMON STOCK OF THE COMPANY (TO THE EXTENT AVAILABLE FOR
PAYMENT) OR ANY COMBINATION THEREOF, AS THE COMPANY IN ITS SOLE DISCRETION SHALL
DETERMINE.  AS A CONDITION TO THE SETTLEMENT OF THE AWARD, THE PARTICIPANT SHALL
BE REQUIRED TO PAY ANY REQUIRED WITHHOLDING TAXES ATTRIBUTABLE TO THE AWARD IN
CASH OR CASH EQUIVALENT ACCEPTABLE TO THE COMMITTEE.  HOWEVER, THE COMPANY IN
ITS DISCRETION MAY, BUT IS NOT REQUIRED TO, ALLOW THE PARTICIPANT TO SATISFY ANY
SUCH APPLICABLE WITHHOLDING TAXES BY ANY OTHER MEDIUM OF PAYMENT AS THE
COMMITTEE SHALL AUTHORIZE.


 


3.                                       TERMINATION OF AWARD.  NOTWITHSTANDING
ANY OTHER PROVISION OF THIS AGREEMENT, THE PORTION OF THE AWARD THAT HAVE NOT
BECOME EARNED AND PAYABLE AS OF THE LATEST TIME SET FORTH ABOVE, OR ON OR BEFORE
THE TERMINATION OF THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY AND ANY
AFFILIATE, SHALL EXPIRE AND MAY NOT BECOME EARNED AND PAYABLE AFTER SUCH TIME,
EXCEPT AS DESCRIBED IN SECTIONS 2(A)(II) AND (III) ABOVE.


 


4.                                       SHAREHOLDER RIGHTS.  THE PARTICIPANT
SHALL NOT HAVE ANY RIGHTS AS A SHAREHOLDER WITH RESPECT TO SHARES OF COMMON
STOCK THAT MAY BE DELIVERED WITH RESPECT TO THE AWARD UNTIL ISSUANCE OF THE
SHARES OF COMMON STOCK THAT ARE TO BE PAID WITH RESPECT TO SUCH AWARD.  THE
COMPANY MAY INCLUDE ON ANY CERTIFICATES REPRESENTING SHARES OF COMMON STOCK
ISSUED PURSUANT TO THIS AWARD SUCH LEGENDS REFERRING TO ANY REPRESENTATIONS,
RESTRICTIONS OR ANY OTHER APPLICABLE STATEMENTS AS THE COMPANY, IN ITS
DISCRETION, SHALL DEEM APPROPRIATE.


 


5.                                       TRANSFERABILITY.  EXCEPT AS PROVIDED
HEREIN, THIS AWARD IS NONTRANSFERABLE EXCEPT BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION.  IF THIS AWARD IS TRANSFERRED BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION, THE AWARD MUST BE TRANSFERRED IN ITS ENTIRETY TO THE SAME PERSON
OR PERSONS OR ENTITY OR ENTITIES.  NOTWITHSTANDING THE FOREGOING, THE
PARTICIPANT, AT ANY TIME PRIOR TO THE PARTICIPANT’S DEATH, MAY TRANSFER ALL OR
ANY PORTION OF THIS AWARD TO THE PARTICIPANT’S CHILDREN, GRANDCHILDREN, SPOUSE,
ONE OR MORE TRUSTS FOR THE BENEFIT OF SUCH FAMILY MEMBERS OR A PARTNERSHIP IN
WHICH SUCH FAMILY MEMBERS ARE THE ONLY PARTNERS, ON SUCH TERMS AND CONDITIONS AS
ARE APPROPRIATE FOR SUCH TRANSFEREES TO BE INCLUDED IN THE CLASS OF TRANSFEREES
WHO MAY RELY ON A FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933 TO SELL SHARES RECEIVED PURSUANT TO THE AWARD.  ANY SUCH TRANSFER WILL BE
PERMITTED ONLY IF (I) THE PARTICIPANT DOES NOT RECEIVE ANY CONSIDERATION FOR THE
TRANSFER AND (II) THE COMMITTEE EXPRESSLY APPROVES THE TRANSFER.  ANY TRANSFEREE
TO WHOM THIS AWARD IS TRANSFERRED SHALL BE BOUND BY THE SAME TERMS AND
CONDITIONS THAT GOVERNED THE AWARD DURING THE TIME IT WAS HELD BY THE
PARTICIPANT (WHICH TERMS AND CONDITIONS SHALL STILL BE READ FROM THE PERSPECTIVE
OF THE PARTICIPANT); PROVIDED, HOWEVER, THAT SUCH TRANSFEREE MAY NOT TRANSFER
THE AWARD EXCEPT THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.  ANY SUCH
TRANSFER SHALL BE EVIDENCED BY AN APPROPRIATE WRITTEN DOCUMENT THAT THE
PARTICIPANT AND THE TRANSFEREE EXECUTE AND THE PARTICIPANT SHALL DELIVER A COPY
THEREOF TO THE COMMITTEE ON OR BEFORE THE EFFECTIVE DATE OF THE TRANSFER.  NO
RIGHT OR INTEREST OF THE PARTICIPANT

 

3

--------------------------------------------------------------------------------


 


OR ANY TRANSFEREE IN THIS AWARD SHALL BE LIABLE FOR, OR SUBJECT TO, ANY LIEN,
LIABILITY OR OBLIGATION OF THE PARTICIPANT OR TRANSFEREE.


 


6.                                       RESTRICTIVE COVENANTS.


 

(a)                                  In return for this Award, the Participant
agrees that during Participant’s employment, and for a period of eighteen (18)
calendar months following Participant’s termination of employment, that
Participant will not, directly or indirectly, (i)(A) solicit, induce, recruit,
or cause any employee of the Company or its Affiliates to resign employment with
the Company or its Affiliates, or (B) participate in making hiring decisions,
encourage the hiring of, or aid in the hiring process of any such employee on
behalf of any employer other than the Company and its Affiliates, or
(ii) solicit any actual or prospective customers of the Company and its
Affiliates with whom Participant had material business-related contact while
performing services for the Company and its Affiliates for the purpose of
selling products or services that compete with the business of the Company.

 

(b)                                 This Award is conditioned upon the
Participant’s compliance with the provisions of this Section 6.  In the event
the Participant shall materially breach the provisions of this Section 6 and not
cure or cease (as appropriate) such material breach within ten (10) days of
receipt of notice thereof from the Company, the vesting and payments above shall
terminate and Participant shall return to the Company the gross amount of all
cash payments paid in connection with this Award. Termination of such vesting
and payments shall not be the Company’s sole and exclusive remedy for a breach
of this Section 6.  In addition, the Company shall be entitled to damages and
injunctive relief to enforce this Section 6 in the event of a breach by the
Participant.

 


7.                                       NOTICE.  ANY NOTICE OR OTHER
COMMUNICATION GIVEN PURSUANT TO THIS AGREEMENT, OR IN ANY WAY WITH RESPECT TO
THE AWARD, SHALL BE IN WRITING AND SHALL BE PERSONALLY DELIVERED OR MAILED BY
UNITED STATES REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, TO THE FOLLOWING ADDRESSES:


 

If to the
Company:                                                                                            
EarthLink, Inc.
1375 Peachtree Street - Level A
Atlanta, Georgia 30309
Attention:  General Counsel

 

If to the
Participant:                                                                                      
Rolla P. Huff

                                                                                                                                                                                               
14 Moraine Point

                                                                                                                                                                                               
Victor, New York 14564


 


8.                                       NO RIGHT TO CONTINUED EMPLOYMENT OR
SERVICE.  NEITHER THE PLAN, THE GRANTING OF THIS AWARD NOR ANY OTHER ACTION
TAKEN PURSUANT TO THE PLAN OR THIS AWARD CONSTITUTES OR IS EVIDENCE OF ANY
AGREEMENT OR UNDERSTANDING, EXPRESS OR IMPLIED, THAT THE COMPANY OR ANY
AFFILIATE WILL RETAIN THE PARTICIPANT AS AN EMPLOYEE OR OTHER SERVICE PROVIDER
FOR ANY PERIOD OF TIME OR AT ANY PARTICULAR RATE OF COMPENSATION.


 


9.                                       AGREEMENT TO TERMS OF PLAN AND
AGREEMENT.  THE APPLICABLE TERMS OF THE PLAN ARE HEREBY INCORPORATED BY
REFERENCE.  THE PARTICIPANT HAS RECEIVED A COPY OF THE PLAN, HAS READ AND

 

4

--------------------------------------------------------------------------------


 


UNDERSTANDS THE TERMS OF THE PLAN AND THIS AGREEMENT, AND AGREES TO BE BOUND BY
THEIR TERMS AND CONDITIONS WITH RESPECT TO THIS AWARD.


 


10.                                 TAX CONSEQUENCES.  THE PARTICIPANT
ACKNOWLEDGES THAT (I) THERE MAY BE TAX CONSEQUENCES UPON PAYMENT OF THE AWARD
AND UPON ANY ACQUISITION OR DISPOSITION OF SHARES OF COMMON STOCK ISSUED
PURSUANT TO THIS AWARD AND (II) PARTICIPANT SHOULD CONSULT A TAX ADVISER
REGARDING THE TAX CONSEQUENCES OF THIS AWARD.  THE PARTICIPANT IS SOLELY
RESPONSIBLE FOR DETERMINING THE TAX CONSEQUENCES OF THE AWARD AND FOR SATISFYING
THE PARTICIPANT’S TAX OBLIGATIONS WITH RESPECT TO THE AWARD (INCLUDING, BUT NOT
LIMITED TO, ANY INCOME OR EXCISE TAXES RESULTING FROM THE APPLICATION OF CODE
SECTION 409A).


 


11.                                 BINDING EFFECT.  SUBJECT TO THE LIMITATIONS
STATED ABOVE AND IN THE PLAN, THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE DISTRIBUTEES, LEGATEES AND PERSONAL REPRESENTATIVES OF THE
PARTICIPANT AND THE SUCCESSORS OF THE COMPANY.


 


12.                                 CONFLICTS.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE PROVISIONS OF THE PLAN AND THE PROVISIONS OF THIS AGREEMENT, THE
PROVISIONS OF THE PLAN SHALL GOVERN.  ALL REFERENCES HEREIN TO THE PLAN SHALL
MEAN THE PLAN AS IN EFFECT ON THE DATE HEREOF.


 


13.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN A NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL,
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE IN THE SAME INSTRUMENT.


 


14.                                 MISCELLANEOUS.  THE PARTIES AGREE TO EXECUTE
SUCH FURTHER INSTRUMENTS AND TAKE SUCH FURTHER ACTIONS AS MAY BE NECESSARY TO
CARRY OUT THE INTENT OF THE PLAN AND THIS AGREEMENT.  THIS AGREEMENT AND THE
PLAN SHALL CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF.


 


15.                                 SECTION 409A.  FOR PURPOSES OF THIS
AGREEMENT, ALL RIGHTS TO PAYMENTS HEREUNDER SHALL BE TREATED AS RIGHTS TO
RECEIVE A SERIES OF SEPARATE PAYMENTS AND BENEFITS TO THE FULLEST EXTENT ALLOWED
BY SECTION 409A OF THE CODE.  FOR PURPOSES OF THIS AGREEMENT, TERMINATION OF
EMPLOYMENT SHALL BE CONSTRUED CONSISTENTLY WITH A “TERMINATION OF EMPLOYMENT”
(AS DEFINED IN THE EMPLOYMENT AGREEMENT).  ADDITIONALLY, IF THE PARTICIPANT IS A
SPECIFIED EMPLOYEE (AS DEFINED IN THE EMPLOYMENT AGREEMENT) AS OF PARTICIPANT’S
TERMINATION OF EMPLOYMENT, AND IF THE AMOUNTS THAT PARTICIPANT IS ENTITLED TO
RECEIVE HERETO ARE NOT OTHERWISE EXEMPT FROM SECTION 409A OF THE CODE, THEN TO
THE EXTENT NECESSARY TO COMPLY WITH SECTION 409A OF THE CODE NO PAYMENT THAT IS
TRIGGERED ON THE PARTICIPANT’S TERMINATION OF EMPLOYMENT (SUCH AS THOSE UNDER
SECTIONS 2(A)(II) AND (III) ABOVE) MAY BE MADE HEREUNDER UNTIL AFTER THE DATE
WHICH IS SIX (6) MONTHS AFTER THE PARTICIPANT’S TERMINATION OF EMPLOYMENT OR, IF
EARLIER, THE PARTICIPANT’S DATE OF DEATH.  ANY SUCH AMOUNT THAT WOULD OTHERWISE
HAVE BEEN REQUIRED TO BE PAID DURING SUCH SIX (6) MONTHS AFTER THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT OR, IF EARLIER, UNTIL THE PARTICIPANT’S DATE OF DEATH
SHALL BE PAID IN ONE LUMP SUM PAYMENT AS SOON AS ADMINISTRATIVELY FEASIBLE AFTER
THE DATE WHICH IS SIX (6) MONTHS AFTER THE PARTICIPANT’S TERMINATION OF
EMPLOYMENT OR, IF EARLIER, THE PARTICIPANT’S DATE OF DEATH.  ANY REMAINING
AMOUNT SHALL BE PAID AS OTHERWISE SCHEDULED.  THIS AGREEMENT IS INTENDED TO
COMPLY WITH THE APPLICABLE REQUIREMENTS OF SECTION 409A OF THE CODE AND SHALL BE
CONSTRUED AND INTERPRETED IN ACCORDANCE THEREWITH.  THE COMPANY MAY AT ANY TIME
AMEND, SUSPEND OR TERMINATE THIS AGREEMENT, OR ANY PAYMENTS TO BE MADE
HEREUNDER, AS

 

5

--------------------------------------------------------------------------------


 


NECESSARY TO BE IN COMPLIANCE WITH SECTION 409A OF THE CODE TO AVOID THE
IMPOSITION OF ANY POTENTIAL TAXES, PENALTY OR INTEREST AS A RESULT OF FAILING TO
COMPLY WITH SECTION 409A OF THE CODE.


 


16.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, EXCEPT TO THE EXTENT FEDERAL LAW
APPLIES.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Participant has affixed his signature hereto.

 

 

COMPANY:

 

 

 

 

EARTHLINK, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

Susan Bowick

 

 

 

 

Title:

Chair, Leadership & Compensation Committee

 

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

Rolla P. Huff

 

--------------------------------------------------------------------------------